Citation Nr: 0607261	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of left 
wrist (major) laceration with nerve and tendon damage, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from July 1976 to 
July 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied an increased evaluation for residuals of left 
wrist laceration with nerve and tendon damage, evaluated as 
10 percent disabling.  The veteran appealed this 
determination.

In March 2005, the Board remanded the matter for the purpose 
of obtaining additional medical evidence.  The matter was 
returned to the Board in October 2005 for final appellate 
consideration.


FINDING OF FACT

The residuals of left wrist (major) laceration are manifested 
by a nontender scar that measures six (6) centimeter; recent 
objective findings show no evidence of ulceration or skin 
breakdown, inflammation, edema, or keloid formation, loss of 
range of motion of the wrist, or moderate incomplete 
paralysis of the ulnar nerve.


CONCLUSION OF LAW

The criteria for an increased evaluation for the residuals of 
left wrist laceration have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.118, 4.123, 4.124, 4.124a, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (prior to and subsequent to August 30, 
2002), and Diagnostic Code 8516 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA, (codified at 38 U.S.C.A.  §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

By a letter dated in November 2003, the RO advised the 
veteran of the essential elements of the VCAA.  The veteran 
was advised that VA would make reasonable efforts to help him 
get the evidence necessary to substantiate his claim for an 
increased rating, but that he must provide enough information 
so that VA could request any relevant records.  The veteran 
was advised of the evidence that VA had requested.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  He was 
informed of the type(s) of evidence needed to establish his 
claim for a higher disability evaluation.  The November 2003 
letter therefore provided notice of the first three elements 
that were discussed above.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

The RO's November 2003 letter did not specifically tell the 
veteran to provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The letter informed him that 
additional information or evidence was needed to support him 
claim, and asked him to send the information or evidence to 
VA.  In addition, the December 2002 Statement of the Case 
(SOC) contained the complete text of 38 C.F.R. § 3.159(b)(1), 
which includes such notice.  When considering the 
notification letters, the rating decision on appeal, the SOC, 
and the supplemental SOC (SSOC), as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  Moreover, 
there is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of the claim.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the claimant.  However, what 
the VCAA seeks to achieve is to give the claimant notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

The May 2002 rating decision, December 2002 SOC, and SSOCs 
dated in April 2003 and August 2005 collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for an increased rating.  As noted above, the December 
2002 SOC specifically set forth the regulations pertaining to 
VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

A single report from M.A. Andreo, M.D., has been associated 
with the record.  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claim on appeal.  Indeed, in a statement 
received in May 2004, the veteran indicated that he did not 
have any additional medical evidence to provide.  The veteran 
was afforded VA examinations in April 2002, March 2003, and 
June 2005 for the purpose of determining the nature and 
severity of his left wrist disability.  The Board therefore 
finds that VA has satisfied its duty to notify (each of the 
four content requirements) and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini, 18 Vet. App. 112; Quartuccio, 
16 Vet. App. 183; Mayfield, 19 Vet. App. 103.  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
November 2003 notice was not given prior to the initial 
adjudication of the claims, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2003 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and an additional SSOC was 
provided to the veteran in August 2005.  

Increased rating

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2005).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis. 38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2005).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would over compensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Service connection for the residuals of a left wrist 
laceration with nerve and tendon damage was granted in April 
1985.  A 10 percent disability evaluation was assigned under 
Diagnostic Code 8516.  That rating remained in effect until 
the veteran filed his claim for increase in February 2002.

The record establishes that the veteran is left hand 
dominant.  As such, the veteran's left wrist disability will 
be rated as impairment of the major upper extremity.  
38 C.F.R. § 4.69 (2005).

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves.

Complete paralysis of the ulnar nerve produces a "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and thenar and hypothenar eminences, loss of extension of the 
ring and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb, and weakened flexion of 
the wrist.  It is rated as 60 percent disabling in the major 
upper extremity.  Severe incomplete paralysis in the major 
upper extremity is rated as 40 percent disabling; moderate 
incomplete paralysis in the major upper extremity is rated as 
30 percent disabling; and mild incomplete paralysis in the 
major upper extremity is rated as 10 percent disabling.  38 
C.F.R. § 4.124a, Diagnostic Code 8516.

A review of the medical evidence of record fails to support 
the assignment of a higher (30 percent) disability rating for 
under Diagnostic Code 8516.  There is simply no evidence that 
the residuals of the veteran's left wrist laceration has 
resulted in moderate incomplete paralysis of the ulnar nerve.  
A November 2002 report from Dr. Andreo indicated that there 
was no evidence of impingement type symptoms of the left 
wrist, and that a recent MRI of the wrist had been 
essentially normal.  On VA examination in March 2003, the 
left ulnar nerve showed that the veteran had some weakness on 
extension of the fifth finger at the metacarpophalangeal 
joint on motor examination.  Sensory examination was intact 
to light and soft touch, however.  A nerve conduction test 
did not show an acute ulnar neuropathy.  Increased polyphasic 
MUAPs in the hand were noted to be consistent with previous 
axon loss followed by reinnervation, i.e., recovery from a 
previous ulnar nerve injury.  The impression was that there 
was no evidence of left ulnar neuropathy.  Similarly, when he 
was examined in June 2005, it was determined that the 
laceration of the left wrist with previous ulnar nerve axonal 
loss had resulted in residual numbness of the dorsum of the 
hand, mild atrophy of the left hypothenar eminence, and mild 
weakness of the extensor of the metacarpophalangeal joint of 
the left fifth finger.  

There is no competent medical evidence demonstrating that the 
veteran has greater than mild left ulnar nerve neuropathy.  
The medical evidence in fact clearly indicates that he has no 
more than mild left ulnar nerve neuropathy.  Indeed, 
considering the March 2003 nerve conduction test, there is 
even the question as to whether the veteran suffers from any 
type of ulnar neuropathy.  Therefore, from a neurological 
standpoint, a preponderance of the evidence is against the 
veteran's claim for an increased evaluation for residuals of 
left wrist (major) laceration.

Keeping in mind the Court's holding in Esteban v. Brown, the 
Board has considered the question as to whether a separate 
disability evaluation could be assigned for the residual scar 
from the laceration.  Prior to August 30, 2002, Diagnostic 
Code 7803 provided that a 10 percent evaluation was warranted 
for superficial, poorly nourished scars with repeated 
ulceration.  Diagnostic Code 7804 provided that a 10 percent 
disability evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.  Scars 
could also be rated under Diagnostic Code 7805 based on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7803, 7804, 7805 (2001).

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  Superficial scars that do not 
cause limited motion warrant a 10 percent evaluation if they 
involve an area or areas of 144 square inches (929 sq. cm.) 
or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars 
that are deep or that cause limited motion warrant a 10 
percent evaluation if the area or areas of involvement 
exceeds 6 square inches (39 sq. cm.) or a 20 percent 
evaluation if the area or areas of involvement exceeds 12 
square inches (77 sq. cm.). 38 C.F.R. § 4.118, Diagnostic 
Code 7801.  The revised criteria continue to provide that 
scars are otherwise rated based on limitation of function of 
affected part pursuant to Diagnostic Code 7805.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a separate, compensable rating for scar of the veteran's left 
wrist.  The June 2005 VA examination indicated that the 
residual scar was non-tender.  There was also no evidence of 
adherence, inflammation, instability (ulceration or 
breakdown), elevation or depression, or change in 
pigmentation.  The scar measured approximately six (6) 
centimeters in length.  There was no limitation of function 
due to the scar.  The criteria for a separate, compensable 
rating for a scar of the left wrist have not been met.

Consideration has also been given as to whether a separate 
compensable evaluation could be assigned for loss of use of 
the wrist or fingers due to loss of function.  In this 
regard, 38 C.F.R. § 4.71a, Diagnostic Code 5215 provides a 10 
percent rating for dorsiflexion less than 15 degrees or 
palmar flexion limited in line with forearm.  Dorsiflexion of 
the wrist to 70 degrees is considered full and palmar flexion 
to 80 degrees is considered full.  See 38 C.F.R. § 4.71, 
Plate I.  Any limitation of motion of the little finger is 
rated as noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5230 (2005).

The April 2002 examination report indicated that the veteran 
had a full active and passive range of motion of the wrist 
but that he was noted to be unable to extend his fifth 
finger.  Limitation of extension of the fifth finger was also 
described at the veteran's March 2003 examination.  He was 
able to flex the finger, however.  No additional limitations 
of the finger were observed with repetition of movements due 
to pain, fatigue, incoordination, weakness, or lack of 
endurance.  A normal range of motion of the left wrist was 
recorded when the veteran was examined in June 2005.  The 
examiner also observed that the left wrist was not painful on 
motion, and that there were no additional limitations noted 
with repetition of movement due to pain, fatigue, weakness, 
or lack of endurance.  The examiner specifically concluded 
that the residuals of the laceration of the left hand had 
resulted in pain of the wrist but a "normal examination" of 
the wrist joint.  As noted above, the June 2005 neurological 
examination identified mild weakness of the extensor of the 
metacarpophalangeal joint of the left fifth finger.

Thus, even in considering the veteran's complaints of a 
constant dull ache of the left wrist with occasional 
instability, and taking into account the tenets of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, the Board finds that the criteria to 
support a separate compensable evaluation for functional loss 
(limitation of motion) of the left wrist have not been met.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Further, 
as any limitation of motion of the little finger is assigned 
a noncompensable rating, the veteran is already assigned the 
maximum schedular evaluation under Diagnostic Codes 5230.  In 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
are not applicable to this aspect of the veteran's claim.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
left wrist disability.  There is also no objective evidence 
that this disability, in and of itself, has resulted in 
marked 



interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an increased rating for residuals of left 
wrist (major) laceration with nerve and tendon damage is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


